Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jo et al (20140064990).
Regarding claim 1, Jo, Fig. 1-3, discloses a hydraulic pressure supply system of an automatic transmission (Para 3) for a vehicle, the hydraulic pressure supply system comprising: a first hydraulic pump 2 configured to form a first hydraulic pressure from a hydraulic fluid stored in an oil pan P; a second hydraulic pump 6 configured to pressurize a received hydraulic pressure to a higher pressure, the received hydraulic pressure being receivable from the first hydraulic pump and from the oil pan (through 16 and 40); a regulator valve 12 disposed at an upstream side of a low pressure portion 4 requiring a low hydraulic pressure, and configured to regulate hydraulic pressures supplied from the first hydraulic pump and the second hydraulic pump (by 18 and 34), thereby to supply the regulated hydraulic pressure to the low pressure portion; and a plurality of hydraulic lines configured to supply the hydraulic pressure generated at the 
As to claim 2, the plurality of hydraulic lines comprises: a first hydraulic line 14 connecting the oil pan and the first hydraulic pump 2; a second hydraulic line (18 and upstream part of 16 connecting 2 to 12) connecting the first hydraulic pump 2 and the regulator valve 12; a third hydraulic line 24 connecting the regulator valve and the low pressure portion; a fourth hydraulic line (downstream part of line 16 from T-connection to 18 to 6) connecting the second hydraulic line and the second hydraulic pump 6; a fifth hydraulic line (30 from 6 to 8) connecting the second hydraulic pump 6, the high pressure portion, and the regulator valve 12 (through branch line to 32 and 34); a sixth hydraulic line (bypass line with 28) connecting the fourth hydraulic line and the fifth hydraulic line; and a seventh hydraulic line 40 connecting the first hydraulic line and the fourth hydraulic line.
As to claim 4, the first hydraulic pump is a mechanical hydraulic pump driven by an engine (Para 50); and the second hydraulic pump is an electrical hydraulic pump driven by a motor (Para 61).
As to claim 5, the regulator valve 12 is controlled by a pressure difference between a control pressure of a solenoid valve (Sol 2) and an elastic force of an elastic member 26, and a hydraulic pressure supplied from a hydraulic line 34 connecting the second hydraulic pump to the regulator valve (in combination with pressure from 18).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose one-way valve disposed on the second hydraulic line at a position after branching of the fourth hydraulic line in combination with other limitations of claims 1+2+3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harada (10473126), Yoshitani et al (20150316144) and Park et al (20120085441) disclose dual pump regulated pressure hydraulic systems for vehicle transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753